Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of April 9, 2003, by and between Vornado Realty Trust (the
“Company”) and Mitchell N. Schear (“Employee”).

WHEREAS, the Company, the Employee, Gretchen Dudney, Laurie Kramer, Paul Sowter,
Patrick Tyrrell, John Nicolosi and Amy Schear have entered into a Contribution
Agreement dated April 9, 2003 (the “Contribution Agreement”), in accordance with
which the Company will acquire all of the membership interests in Kaempfer
Management Services, LLC (“KMS”), and The Kaempfer Company, Inc. as well as the
Kaempfer Ownership Entities and the Waterfront Option (as such terms are defined
in the Contribution Agreement);

WHEREAS, Employee currently serves as President of KMS; and

WHEREAS, the Company wishes to secure the continued services of Employee to the
Company following the completion of the transactions authorized by the
Contribution Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:


1.             EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY EMPLOYEE AS
PRESIDENT OF THE CHARLES E. SMITH COMMERCIAL REALTY DIVISION OF THE COMPANY (THE
“SMITH DIVISION”) AND PRESIDENT OF KMS AND EMPLOYEE HEREBY ACCEPTS SUCH
EMPLOYMENT, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH.


2.             TERM.  THE PERIOD OF EMPLOYMENT OF EMPLOYEE BY THE COMPANY
HEREUNDER (THE “EMPLOYMENT PERIOD”) SHALL COMMENCE AS OF THE CLOSING DATE (AS
SUCH TERM IS DEFINED IN THE CONTRIBUTION AGREEMENT, HEREINAFTER REFERRED TO AS
THE “COMMENCEMENT DATE”), AND SHALL CONTINUE UNTIL THE FOURTH ANNIVERSARY
THEREOF; PROVIDED THAT COMMENCING ON THE FOURTH ANNIVERSARY OF THE COMMENCEMENT
DATE, AND UPON EACH SUBSEQUENT ANNIVERSARY OF THE COMMENCEMENT DATE, THE
EMPLOYMENT PERIOD SHALL BE AUTOMATICALLY EXTENDED FOR ONE (1) ADDITIONAL YEAR
UNLESS EITHER PARTY GIVES WRITTEN NOTICE NOT TO EXTEND THIS AGREEMENT PRIOR TO
THREE (3) MONTHS BEFORE SUCH EXTENSION WOULD OTHERWISE BE EFFECTUATED. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN
THE EVENT EMPLOYEE’S EMPLOYMENT EARLIER TERMINATES IN ACCORDANCE WITH SECTION 6,
THE EMPLOYMENT PERIOD SHALL END UPON SUCH EARLIER TERMINATION.


3.             DUTIES AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE WILL SERVE AS PRESIDENT OF THE SMITH DIVISION IN CHARGE OF THE
COMPANY’S WASHINGTON, D.C. METROPOLITAN AREA OFFICE DIVISION, WILL PERFORM OTHER
EXECUTIVE DUTIES ON BEHALF OF THE COMPANY CONSISTENT WITH HIS POSITION AND SHALL
REPORT TO THE PRESIDENT OF THE COMPANY, OR SUCH OTHER SENIOR OFFICER OF THE
COMPANY AS DESIGNATED BY THE PRESIDENT OR


1

--------------------------------------------------------------------------------



CHIEF EXECUTIVE OFFICER OF THE COMPANY.  IN ADDITION, EMPLOYEE SHALL INITIALLY
SERVE AS PRESIDENT OF KMS AND SHALL CONTINUE IN SUCH POSITION FOR A PERIOD TO BE
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.  EMPLOYEE SHALL DEVOTE
SUBSTANTIALLY ALL OF HIS WORKING TIME, ATTENTION AND ENERGIES DURING NORMAL
BUSINESS HOURS (OTHER THAN ABSENCES DUE TO ILLNESS OR VACATION) TO THE
PERFORMANCE OF HIS DUTIES FOR THE COMPANY.  NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY SET FORTH HEREIN, EMPLOYEE SHALL, DURING THE TERM OF
THIS AGREEMENT, HAVE THE RIGHT TO ENGAGE IN ITEMS 6 AND 7 ON THE LIST OF
“EXCLUDED ACTIVITIES” PROVIDED IN ATTACHMENT A HERETO, PROVIDED THAT SUCH
ACTIVITIES DO NOT IMPAIR EMPLOYEE’S ABILITY TO PERFORM SERVICES TO THE COMPANY
AS SET FORTH HEREIN.


4.             PLACE OF PERFORMANCE.  THE PRINCIPAL PLACE OF EMPLOYMENT OF
EMPLOYEE SHALL BE AT THE SMITH DIVISION’S OFFICES IN ARLINGTON, VIRGINIA.


5.             COMPENSATION AND RELATED MATTERS.


(A)   BASE SALARY AND BONUS.  DURING THE EMPLOYMENT PERIOD THE COMPANY SHALL PAY
EMPLOYEE A BASE SALARY AT THE RATE OF NOT LESS THAN $500,000 PER YEAR (“BASE
SALARY”).  EMPLOYEE’S BASE SALARY SHALL BE PAID IN APPROXIMATELY EQUAL
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL PRACTICES.  IF
EMPLOYEE’S BASE SALARY IS INCREASED BY THE COMPANY, SUCH INCREASED BASE SALARY
SHALL THEN CONSTITUTE THE BASE SALARY FOR ALL PURPOSES UNDER THIS AGREEMENT.  IN
ADDITION TO BASE SALARY, THE EMPLOYEE (I) MAY BE ENTITLED TO AN ANNUAL INCENTIVE
BONUS (“BONUS”) EACH FISCAL YEAR (AT A TARGET OF 50% OF BASE SALARY) AT THE SOLE
DISCRETION OF THE COMPANY, TO BE PAYABLE AT THE SAME TIME AS BONUSES ARE PAID TO
THE SENIOR EXECUTIVE OFFICERS OF THE COMPANY LISTED ON SCHEDULE 1 HERETO (THE
“SENIOR EXECUTIVE OFFICERS”); AND (II) SHALL BE ENTITLED TO PARTICIPATE IN
EXTRAORDINARY BONUS PLANS AND PROGRAMS OF THE COMPANY ALONG WITH OTHER SENIOR
EXECUTIVE OFFICERS ELIGIBLE TO PARTICIPATE IN SUCH PROGRAMS.  NOTWITHSTANDING
THE FOREGOING, EMPLOYEE SHALL RECEIVE A BONUS OF NOT LESS THAN $200,000 FOR THE
COMPANY’S FISCAL YEAR IN WHICH THE COMMENCEMENT DATE OCCURS.


(B)   SHARE OPTIONS. EMPLOYEE SHALL BE GRANTED SHARE OPTIONS TO PURCHASE 125,000
COMMON SHARES OF BENEFICIAL INTEREST (“STOCK”) OF THE COMPANY PURSUANT TO THE
TERMS OF THE COMPANY’S 2002 OMNIBUS SHARE PLAN (THE “2002 PLAN”) AT A PURCHASE
PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE OF THE STOCK ON THE DATE THE
OPTIONS ARE GRANTED (THE “OPTIONS”).  SUCH OPTIONS SHALL BE GRANTED ON THE
COMMENCEMENT DATE, AND SHALL BE SUBJECT TO THE GENERAL TERMS OF THE 2002 PLAN
AND THE SHARE OPTION AGREEMENT THEREUNDER IN THE FORM ATTACHED HERETO AS EXHIBIT
A.  THE OPTIONS SHALL BECOME EXERCISABLE AT A RATE OF ONE-THIRD (33 1/2 %) AFTER
THE FIRST ANNIVERSARY OF THE DATE OF GRANT, AND AN ADDITIONAL ONE-THIRD (33 1/2
%) ON EACH OF THE SECOND AND THIRD ANNIVERSARIES OF SUCH DATE, PROVIDED EMPLOYEE
REMAINS AN EMPLOYEE OF THE COMPANY ON SUCH RESPECTIVE DATES.  NOTWITHSTANDING
THE FOREGOING, THE OPTIONS WILL ACCELERATE AND BECOME FULLY EXERCISABLE IF (I)
EMPLOYEE IS TERMINATED PURSUANT TO SECTIONS 6(E) OR 6(F), OR (II) UPON THE SALE
OR CHANGE IN CONTROL OF THE COMPANY (COLLECTIVELY, A “SALE”).  ANY FUTURE SHARE
OPTION GRANTS SHALL BE MADE TO EMPLOYEE ON COMPARABLE TERMS AS SUCH GRANTS ARE
MADE TO OTHER SENIOR EXECUTIVE OFFICERS.


2

--------------------------------------------------------------------------------



(C)   BENEFIT PLANS.  EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN SUCH
RETIREMENT, PENSION, INSURANCE, HEALTH, OR OTHER BENEFIT PLAN OR PROGRAM, FRINGE
BENEFIT OR OTHER PERQUISITE THAT GENERALLY IS PROVIDED BY THE COMPANY FOR OTHER
SENIOR EXECUTIVE OFFICERS OF THE COMPANY, OR WHICH IT MAY ADOPT FROM TIME TO
TIME FOR ITS SENIOR EXECUTIVE OFFICERS, IN ACCORDANCE WITH THE ELIGIBILITY
REQUIREMENTS FOR PARTICIPATION THEREIN.  NOTHING HEREIN SHALL BE CONSTRUED SO AS
TO PREVENT THE COMPANY FROM MODIFYING OR TERMINATING ANY EMPLOYEE BENEFIT PLANS
OR PROGRAMS, OR EMPLOYEE FRINGE BENEFITS, IT MAY ADOPT FROM TIME TO TIME. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE HEALTH BENEFITS PROVIDED
TO THE EMPLOYEE BY THE COMPANY HEREUNDER ARE NOT ECONOMICALLY EQUIVALENT TO
THOSE PROVIDED TO EMPLOYEE BY HIS FORMER EMPLOYER IMMEDIATELY PRIOR TO THE DATE
HEREOF (AS A RESULT OF NEW OR INCREASED CO-PAY ARRANGEMENTS, INCREASED
DEDUCTIBLES, OR THE LIKE), THE COMPANY SHALL MAKE A MONTHLY CASH PAYMENT TO
EMPLOYEE TO COMPENSATE HIM FOR ANY REDUCTION IN SUCH BENEFITS, PROVIDED,
HOWEVER, THAT THE TOTAL OF ALL SUCH MONTHLY CASH PAYMENTS SHALL NOT EXCEED
$10,000 PER YEAR.


(D)   VACATION.  EMPLOYEE SHALL BE ENTITLED TO THE NORMAL AND CUSTOMARY AMOUNT
OF PAID VACATION PROVIDED TO THE COMPANY’S SENIOR EXECUTIVE OFFICERS, BUT IN NO
EVENT LESS THAN FOUR (4) WEEKS ANNUALLY, BEGINNING ON THE COMMENCEMENT DATE.  IN
ADDITION, EMPLOYEE SHALL BE ENTITLED TO THE SAME SICK LEAVE AND HOLIDAYS
PROVIDED TO OTHER SENIOR EXECUTIVE OFFICERS OF THE COMPANY.


(E)   EXPENSES.  THE COMPANY SHALL PROMPTLY REIMBURSE EMPLOYEE FOR ALL
REASONABLE BUSINESS EXPENSES UPON THE PRESENTATION OF REASONABLY ITEMIZED
STATEMENTS OF SUCH EXPENSES IN ACCORDANCE WITH THE COMPANY’S POLICIES AND
PROCEDURES NOW IN FORCE OR AS SUCH POLICIES AND PROCEDURES MAY BE MODIFIED WITH
RESPECT TO ALL SENIOR EXECUTIVE OFFICERS OF THE COMPANY.


(F)    AUTOMOBILE.  THE COMPANY SHALL PAY EMPLOYEE A CAR ALLOWANCE EQUAL TO
$1875 PER MONTH.


(G)   RESTRICTED STOCK AGREEMENT.  ON THE COMMENCEMENT DATE, THE EMPLOYEE WILL
BE GRANTED A NUMBER OF SHARES OF RESTRICTED STOCK (THE “RESTRICTED SHARES”)
PURSUANT TO THE TERMS OF THE COMPANY’S 2002 PLAN AND A RESTRICTED STOCK
AGREEMENT IN THE FORM OF EXHIBIT B HERETO EQUAL TO THE RESULT OF DIVIDING
$1,000,000 BY THE FAIR MARKET VALUE OF ONE SHARE OF STOCK ON THE COMMENCEMENT
DATE.  SUCH RESTRICTED SHARES SHALL VEST IN EQUAL ANNUAL INSTALLMENTS OVER A
FOUR (4) YEAR PERIOD COMMENCING ON THE COMMENCEMENT DATE AND SHALL EARLIER VEST
IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTIONS 6(B), 6(C), 6(E)
OR 6(F).  NOTWITHSTANDING THE FOREGOING, SUCH RESTRICTED SHARES SHALL BECOME
FULLY VESTED UPON A SALE.


6.             TERMINATION.  EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL BE TERMINATED
UPON THE EARLIEST OF:


(A)   EXPIRATION.  THE EXPIRATION OF THE EMPLOYMENT PERIOD.


(B)   DEATH.  THE DEATH OF EMPLOYEE.


3

--------------------------------------------------------------------------------



(C)   DISABILITY.  IF, EMPLOYEE SHALL BE DISABLED FOR A PERIOD OF SIX (6)
CONSECUTIVE MONTHS AND WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF
TERMINATION IS GIVEN BY THE COMPANY AFTER SUCH SIX (6) MONTH PERIOD, EMPLOYEE
SHALL NOT HAVE RETURNED TO THE SUBSTANTIAL PERFORMANCE OF HIS DUTIES ON A
FULL-TIME BASIS, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT HEREUNDER FOR “DISABILITY”.  FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” OR “DISABLED” SHALL MEAN “TOTAL DISABILITY” OR “TOTALLY DISABLED”
OR SUCH SIMILAR TERM AS MAY BE DEFINED IN THE COMPANY’S LONG TERM DISABILITY
PLAN; PROVIDED, THAT, IF NO SUCH PLAN EXISTS, “DISABILITY” OR “DISABLED” SHALL
HAVE THE MEANING PROVIDED IN SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


(D)   CAUSE.  THE COMPANY TERMINATES EMPLOYEE FOR CAUSE.  FOR PURPOSES OF THIS
AGREEMENT, THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE EMPLOYEE’S EMPLOYMENT
UPON EMPLOYEE’S (I) WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS
DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM HIS
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) WHICH HAS NOT BEEN CURED WITHIN
THIRTY (30) DAYS AFTER DELIVERY TO EMPLOYEE OF A WRITTEN NOTICE THAT IDENTIFIES
THE MANNER IN WHICH THE COMPANY BELIEVES THAT EMPLOYEE HAS WILLFULLY NOT
SUBSTANTIALLY PERFORMED HIS DUTIES, (II) WILLFUL MISCONDUCT WHICH IS
ECONOMICALLY INJURIOUS TO THE COMPANY OR TO ANY ENTITY IN CONTROL OF, CONTROLLED
BY OR UNDER COMMON CONTROL WITH THE COMPANY (AN “AFFILIATE”), INCLUDING, BUT NOT
LIMITED TO, ANY BREACH OF SECTIONS 9 AND 10 HEREOF WHICH HAS NOT BEEN CURED
WITHIN THIRTY (30) DAYS AFTER DELIVERY TO EMPLOYEE OF A WRITTEN NOTICE THAT
IDENTIFIES THE MANNER IN WHICH THE COMPANY BELIEVES THAT EMPLOYEE HAS WILLFULLY
ENGAGED IN MISCONDUCT THAT HAS ECONOMICALLY INJURED THE COMPANY OR AN AFFILIATE,
OR (III) THE CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, A FELONY,
OR (IV) HABITUAL DRUG OR ALCOHOL ABUSE WHICH MATERIALLY IMPAIRS EMPLOYEE’S
ABILITY TO PERFORM HIS DUTIES HEREUNDER.


(E)   MATERIAL BREACH.  EMPLOYEE TERMINATES HIS EMPLOYMENT FOR A MATERIAL BREACH
OF THIS AGREEMENT BY THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, A “MATERIAL
BREACH” SHALL BE DEEMED TO OCCUR UPON (I) A FAILURE BY THE COMPANY TO COMPLY
WITH ANY MATERIAL PROVISION OF THIS AGREEMENT OR (II) A RELOCATION BY THE
COMPANY OF EMPLOYEE’S PRINCIPAL PLACE OF EMPLOYMENT TO OUTSIDE THE WASHINGTON,
D.C. METROPOLITAN AREA, WHICH, IN THE CASE OF CLAUSES (I) AND (II) OF THIS
SECTION 6(E) HAS NOT BEEN REASONABLY CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN
NOTICE OF SUCH EVENT HAS BEEN GIVEN BY EMPLOYEE TO THE COMPANY.  NOTWITHSTANDING
THE FOREGOING OR ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN NO EVENT WILL THE
FAILURE OF THE COMPANY TO EMPLOY EMPLOYEE AS PRESIDENT OF KMS CONSTITUTE A
“MATERIAL BREACH” OF THIS AGREEMENT.


(F)    WITHOUT CAUSE.  THE COMPANY TERMINATES HIS EMPLOYMENT HEREUNDER WITHOUT
CAUSE BY PROVIDING EMPLOYEE WITH A NOTICE OF TERMINATION.


(G)   VOLUNTARY TERMINATION.  EMPLOYEE TERMINATES THIS AGREEMENT AND EMPLOYEE’S
EMPLOYMENT HEREUNDER AT ANY TIME UPON NINETY (90) DAYS PRIOR WRITTEN NOTICE TO
THE COMPANY.


7.             TERMINATION PROCEDURE.


4

--------------------------------------------------------------------------------



(A)   NOTICE OF TERMINATION.  ANY TERMINATION OF EMPLOYEE BY THE COMPANY OR BY
EMPLOYEE (OTHER THAN TERMINATION PURSUANT TO (I) SECTION 6(A) (WHICH SHALL
REQUIRE THE NOTICE SPECIFIED IN SECTION 2) OR (II) SECTION 6(B) HEREOF) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 13.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
EMPLOYEE UNDER THE PROVISIONS SO INDICATED.


(B)   DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (I) IF EMPLOYEE’S
EMPLOYMENT IS TERMINATED BY THE EXPIRATION OF THIS AGREEMENT, THE DATE OF
EXPIRATION, (II) IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE
OF HIS DEATH, (III) IF EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION
6(C) HEREOF, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED
THAT EMPLOYEE SHALL NOT HAVE AGAIN BECOME AVAILABLE FOR SERVICE ON A REGULAR
BASIS DURING SUCH THIRTY (30) DAY PERIOD), (IV) IF EMPLOYEE’S EMPLOYMENT IS
TERMINATED PURSUANT TO SECTIONS 6(D), 6(E), 6(F) OR 6(G), THE DATE SPECIFIED IN
THE NOTICE OF TERMINATION, AND (V) IF EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR
ANY OTHER REASON, THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN.


8.             AMOUNTS DUE UPON TERMINATION OR DURING DISABILITY.  IN THE EVENT
EMPLOYEE IS DISABLED OR HIS EMPLOYMENT TERMINATES DURING THE EMPLOYMENT PERIOD,
THE COMPANY SHALL PROVIDE EMPLOYEE WITH THE PAYMENTS SET FORTH BELOW.  EMPLOYEE
ACKNOWLEDGES AND AGREES THAT THE PAYMENTS SET FORTH IN THIS SECTION 8 CONSTITUTE
LIQUIDATED DAMAGES FOR TERMINATION OF HIS EMPLOYMENT DURING THE EMPLOYMENT
PERIOD, PROVIDED, HOWEVER, THAT SUCH PAYMENTS SHALL NOT LIMIT ANY RIGHTS
EMPLOYEE MAY HAVE TO PAYMENTS ARISING FROM MATTERS OUTSIDE THE TERMS OF THIS
AGREEMENT.


(A)   DURING ANY PERIOD THAT EMPLOYEE IS DISABLED (“DISABILITY PERIOD”),
EMPLOYEE SHALL CONTINUE TO RECEIVE HIS BASE SALARY AT THE RATE THEN IN EFFECT
FOR SUCH DISABILITY PERIOD UNTIL HIS EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 6(C) HEREOF.  PAYMENTS MADE TO EMPLOYEE PURSUANT TO THIS SECTION 8(A)
DURING THE FIRST SIX (6) MONTHS OF THE DISABILITY PERIOD SHALL BE REDUCED BY THE
SUM OF THE AMOUNTS, IF ANY, PAID TO THE EMPLOYEE AT OR PRIOR TO THE TIME OF ANY
SUCH PAYMENT UNDER DISABILITY BENEFIT PLANS OF THE COMPANY OR UNDER THE SOCIAL
SECURITY DISABILITY INSURANCE PROGRAM, AND WHICH AMOUNTS WERE NOT PREVIOUSLY
APPLIED TO REDUCE ANY SUCH PAYMENT, PROVIDED, HOWEVER, THAT IF ANY DISABILITY
PLAN OF THE COMPANY PROVIDES FOR THE REDUCTION OF BENEFIT PAYMENTS THEREUNDER AS
A RESULT OF PAYMENTS THAT ARE MADE OR MAY BE MADE UNDER THIS SECTION 8(A), THEN
THERE SHALL BE NO REDUCTION OF PAYMENTS UNDER THIS SECTION 8(A) AS A RESULT OF
PAYMENTS UNDER SUCH DISABILITY PLAN.  EMPLOYEE SHALL ALSO BE ENTITLED TO ANY
OTHER BENEFITS OR PAYMENTS PROVIDED PURSUANT TO ANY PLAN OR POLICY OF THE SENIOR
EXECUTIVE OFFICERS OF THE COMPANY IN ACCORDANCE WITH SUCH PLAN’S OR POLICY’S
TERMS.


(B)   IF EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTIONS 6(A), 6(B),
6(D) OR 6(G) THE COMPANY SHALL PAY EMPLOYEE (I) HIS ACCRUED BUT UNPAID BASE
SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE
OF TERMINATION IS


5

--------------------------------------------------------------------------------



GIVEN, (II) ANY ANNUAL EARNED BUT UNPAID BONUS FOR ANY COMPLETED FISCAL YEAR
(PLUS A PRO RATA SHARE OF EMPLOYEE’S TARGET BONUS FOR THE FISCAL YEAR OF
TERMINATION), (II) THE BENEFITS, FRINGES AND PERQUISITES, INCLUDING, WITHOUT
LIMITATION, ACCRUED VACATION, UP TO THE DATE OF TERMINATION, AND (III) ANY OTHER
AMOUNT DUE EMPLOYEE UNDER ANY OTHER PROGRAM OR PLAN OF THE COMPANY IN WHICH THE
EMPLOYEE PARTICIPATES.


(C)   IF EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTIONS 6(E), OR 6(F),
THE COMPANY SHALL PAY TO EMPLOYEE HIS (A) ACCRUED AND UNPAID BASE SALARY THROUGH
THE DATE OF TERMINATION AND (B) A PAYMENT ( THE “SEVERANCE PAYMENT”) EQUAL TO
THE SUM OF (I) EMPLOYEE’S THEN CURRENT BASE SALARY AND (II) THE AVERAGE OF THE
BONUS EARNED BY EMPLOYEE, IF ANY, IN EACH OF THE TWO FISCAL YEARS IMMEDIATELY
PRECEDING THE DATE OF TERMINATION; IF EMPLOYEE HAS BEEN EMPLOYED LESS THAN TWO
FISCAL YEARS, SUCH AVERAGE SHALL BE DEEMED TO BE $200,000.  THE PAYMENT
DESCRIBED IN CLAUSE (A) SHALL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE
FOLLOWING THE DATE OF TERMINATION AND THE PAYMENT AS DESCRIBED IN CLAUSE (B)
SHALL BE PAID RATABLY IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL
PRACTICES OVER THE ONE YEAR PERIOD FOLLOWING THE DATE OF TERMINATION. 
NOTWITHSTANDING THE FORGOING OR ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE
PAYMENT DESCRIBED IN CLAUSE (B) SHALL EQUAL AT LEAST $750,000.


(D)   NO MITIGATION.  ALL AMOUNTS DUE HEREUNDER SHALL BE PAID WITHOUT ANY
OBLIGATION TO MITIGATE AND SUCH AMOUNTS SHALL NOT BE REDUCED BY OR OFFSET BY ANY
OTHER AMOUNTS EARNED BY EMPLOYEE OR, OTHER THAN PURSUANT TO SECTION 11 (TO THE
EXTENT APPLICABLE), CLAIMS BY THE COMPANY.


9.             CONFIDENTIAL INFORMATION AND REMOVAL OF DOCUMENTS.


(A)   EMPLOYEE AGREES TO KEEP SECRET AND RETAIN IN THE STRICTEST CONFIDENCE ALL
CONFIDENTIAL INFORMATION WHICH RELATES TO THE COMPANY AND ANY OF ITS
AFFILIATES.  “CONFIDENTIAL INFORMATION” (A) MEANS INFORMATION (I) THAT IS
LEARNED BY EMPLOYEE FROM THE COMPANY OR ANY AFFILIATE BEFORE OR AFTER THE DATE
OF THIS AGREEMENT (OTHER THAN CONFIDENTIAL INFORMATION THAT WAS KNOWN BY
EMPLOYEE ON A NONCONFIDENTIAL BASIS PRIOR TO THE DISCLOSURE THEREOF); (II) THAT
IS COMMERCIALLY VALUABLE TO THE COMPANY AND (III) THAT IS NOT PUBLISHED OR OF
PUBLIC RECORD OR OTHERWISE GENERALLY KNOWN (OTHER THAN THROUGH FAILURE OF
EMPLOYEE TO FULLY PERFORM HIS OBLIGATIONS HEREUNDER), AND (B) INCLUDES, WITHOUT
LIMITATION, CUSTOMER LISTS, CLIENT LISTS, TRADE SECRETS, PRICING POLICIES AND
OTHER BUSINESS AFFAIRS OF THE COMPANY AND ANY OF ITS AFFILIATES.  EMPLOYEE
AGREES NOT TO DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION TO ANYONE OUTSIDE THE
COMPANY OR ANY OF ITS AFFILIATES, WHETHER DURING OR AFTER HIS PERIOD OF SERVICE
WITH THE COMPANY, EXCEPT (X) AS SUCH DISCLOSURE MAY BE REQUIRED OR APPROPRIATE
IN CONNECTION WITH HIS SERVICE OR (Y) WHEN REQUIRED TO DO SO BY A COURT OF LAW,
BY ANY GOVERNMENTAL AGENCY OR BY ANY ADMINISTRATIVE OR LEGISLATIVE BODY
(INCLUDING A COMMITTEE THEREOF) WITH APPARENT JURISDICTION TO ORDER HIS TO
DIVULGE, DISCLOSE OR MAKE ACCESSIBLE SUCH INFORMATION.  EMPLOYEE AGREES TO GIVE
THE COMPANY ADVANCE WRITTEN NOTICE OF ANY DISCLOSURE PURSUANT TO CLAUSE (Y) OF
THE PRECEDING SENTENCE AND TO COOPERATE WITH ANY EFFORTS BY THE COMPANY TO LIMIT
THE EXTENT OF SUCH DISCLOSURE.


6

--------------------------------------------------------------------------------



(B)   ALL RECORDS, FILES, DRAWINGS, DOCUMENTS, MODELS, EQUIPMENT, AND THE LIKE
RELATING TO THE COMPANY’S BUSINESS, WHICH EMPLOYEE HAS CONTROL OVER SHALL NOT BE
REMOVED FROM THE COMPANY’S PREMISES WITHOUT ITS WRITTEN CONSENT, UNLESS SUCH
REMOVAL IS IN THE FURTHERANCE OF THE COMPANY’S BUSINESS OR IS IN CONNECTION WITH
EMPLOYEE’S CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT AND, IF SO REMOVED,
SHALL BE RETURNED TO THE COMPANY PROMPTLY AFTER TERMINATION OF EMPLOYEE’S
EMPLOYMENT HEREUNDER, OR OTHERWISE PROMPTLY AFTER REMOVAL IF SUCH REMOVAL OCCURS
FOLLOWING TERMINATION OF EMPLOYMENT.  EMPLOYEE’S ROLODEX, TELEPHONE DIRECTORY
AND SIMILAR TYPE ITEMS, AND FURNITURE, ART WORK AND PROPERTY OWNED BY EMPLOYEE
OR OTHERWISE NOT OWNED BY THE COMPANY SHALL NOT BE DEEMED COMPANY PROPERTY AND
SHALL NOT BE COVERED BY THIS SECTION 9(B).  THE COMPANY SHALL BE THE OWNER OF
ALL TRADE SECRETS AND OTHER PRODUCTS RELATING TO THE COMPANY’S BUSINESS
DEVELOPED BY EMPLOYEE ALONE OR IN CONJUNCTION WITH OTHERS AS PART OF HIS
EMPLOYMENT WITH THE COMPANY.


10.           NON-COMPETITION.


(A)   IN CONSIDERATION OF THE BENEFITS TO BE PROVIDED TO EMPLOYEE HEREUNDER,
EMPLOYEE COVENANTS THAT HE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, DURING THE EMPLOYMENT PERIOD AND THE PERIOD OF ONE (1) YEAR IMMEDIATELY
FOLLOWING HIS TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN PURSUANT TO
SECTIONS 6(A), 6(E) AND 6(F) (THE “RESTRICTION PERIOD”) ENGAGE, IN THE
WASHINGTON, D.C. METROPOLITAN AREA, IN ANY WAY, DIRECTLY OR INDIRECTLY, IN THE
FINANCING, ACQUISITION, OPERATION, DEVELOPMENT, MANAGEMENT, LEASING OR
DISPOSITION OF ANY COMMERCIAL OFFICE REAL ESTATE PROPERTY OR ANY IMPROVEMENTS
THEREOF ON BEHALF OF ANY PUBLIC OR NON-PUBLIC COMPANY, OTHER THAN THE ACTIVITIES
SET FORTH IN ATTACHMENT A HERETO (THE “EXCLUDED ACTIVITIES”).


(B)   EMPLOYEE HEREBY COVENANTS AND AGREES THAT, AT ALL TIMES DURING THE
RESTRICTION PERIOD, EMPLOYEE SHALL NOT PURSUE OR ATTEMPT TO DEVELOP OR TO DIRECT
TO ANY OTHER ENTITY ANY PROJECT WHICH THE COMPANY IS OR WAS PURSUING, DEVELOPING
OR ATTEMPTING TO DEVELOP DURING THE PERIOD OF HIS EMPLOYMENT OR INTERFERE OR
OTHERWISE COMPETE (OTHER THAN IN CONNECTION WITH THE EXCLUDED ACTIVITIES OR
PERFORMING SERVICES FOR THE COMPANY OR ITS AFFILIATES WITH REGARD TO OTHER
PROPERTIES MANAGED BY THE COMPANY OR ITS AFFILIATES WITH THE CONSENT OF THE
COMPANY) WITH ANY ACTIVE LEASE NEGOTIATIONS OF THE COMPANY WHICH THE EMPLOYEE IS
OR WAS ACTIVELY INVOLVED IN CONDUCTING OR STRATEGIZING ON BEHALF OF THE COMPANY
OR ITS AFFILIATES.


(C)   EMPLOYEE HEREBY COVENANTS AND AGREES THAT, AT ALL TIMES DURING THE
RESTRICTION PERIOD, EMPLOYEE SHALL NOT (I) ASSIST ANY OTHER PERSON OR FIRM IN
COUNSELING, ADVISING, ENCOURAGING OR SOLICITING ANY PERSON THAT WITHIN ONE (1)
YEAR IMMEDIATELY PRIOR TO THE END OF THE EMPLOYMENT PERIOD WAS, A TENANT OF THE
COMPANY OR ITS AFFILIATES (A “TENANT”) TO TERMINATE ITS LEASE WITH THE COMPANY
OR ITS AFFILIATES, (II) CONTACT ANY TENANT OR INDUCE OR ATTEMPT TO INDUCE OR
OTHERWISE COUNSEL, ADVISE, ENCOURAGE OR SOLICIT ANY TENANT TO TERMINATE ITS
LEASE WITH THE COMPANY OR ITS AFFILIATES, OR (III) EMPLOY OR SEEK TO EMPLOY ANY
PERSON EMPLOYED WITHIN ONE (1) YEAR IMMEDIATELY PRIOR TO THE END OF


7

--------------------------------------------------------------------------------



THE EMPLOYMENT PERIOD BY THE COMPANY OR ANY OF ITS AFFILIATES, OR OTHERWISE
ENCOURAGE OR ENTICE SUCH PERSON OR ENTITY TO LEAVE SUCH EMPLOYMENT.


(D)   EMPLOYEE ACKNOWLEDGES THAT THE RESTRICTIONS, PROHIBITIONS AND OTHER
PROVISIONS OF THIS SECTION 10 ARE REASONABLE, FAIR AND EQUITABLE IN SCOPE, TERMS
AND DURATION, ARE NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY AND ARE A MATERIAL INDUCEMENT TO THE COMPANY TO ENTER INTO THIS
AGREEMENT.  IT IS THE INTENTION OF THE PARTIES HERETO THAT THE RESTRICTIONS
CONTAINED IN THIS PARAGRAPH BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.  THEREFORE, TO THE EXTENT ANY COURT OF COMPETENT JURISDICTION
SHALL DETERMINE THAT ANY PORTION OF THE FOREGOING RESTRICTIONS IS EXCESSIVE,
SUCH PROVISION SHALL NOT BE ENTIRELY VOID, BUT RATHER SHALL BE LIMITED OR
REVISED ONLY TO THE EXTENT NECESSARY TO MAKE IT ENFORCEABLE.


11.           REMEDY.  SHOULD EMPLOYEE ENGAGE IN OR PERFORM, EITHER DIRECTLY OR
INDIRECTLY, ANY OF THE ACTS PROHIBITED BY SECTIONS 9 AND 10, IT IS AGREED THAT
THE COMPANY SHALL BE ENTITLED TO IMMEDIATELY WITHHOLD ANY PAYMENTS OR BENEFITS
TO BE MADE TO EMPLOYEE UNDER SECTION 8 OF THIS AGREEMENT AND SHALL BE ENTITLED
TO FULL INJUNCTIVE RELIEF, TO BE ISSUED BY ANY COMPETENT COURT OF EQUITY,
ENJOINING AND RESTRAINING EMPLOYEE AND EACH AND EVERY OTHER PERSON, FIRM,
ORGANIZATION, ASSOCIATION, OR CORPORATION CONCERNED THEREIN, FROM THE
CONTINUANCE OF SUCH VIOLATIVE ACTS.  THE FOREGOING REMEDY AVAILABLE TO COMPANY
SHALL NOT BE DEEMED TO LIMIT OR PREVENT THE EXERCISE BY THE COMPANY OF ANY OR
ALL FURTHER RIGHTS AND REMEDIES WHICH MAY BE AVAILABLE TO THE COMPANY HEREUNDER
OR AT LAW OR IN EQUITY.


12.           SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF EMPLOYEE, HIS HEIRS, EXECUTORS,
ADMINISTRATORS, BENEFICIARIES AND ASSIGNS AND SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS.


13.           NOTICE.  FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND
ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED EITHER PERSONALLY OR BY
UNITED STATES CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:

If to Employee:

Mitchell N. Schear
6672 32nd Place, N.W.
Washington, D.C. 20015

With a copy to:

Jay A. Epstein, Esq.
Piper Rudnick LLP



8

--------------------------------------------------------------------------------


1200 19th Street, N.W.
Washington, D.C. 20036

If to the Company:

Vornado Realty Trust
888 7th Avenue
New York, NY 10019
Attention:     President; and

Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey  07652
Attention:     Chief Administrative Officer

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


14.           RESOLUTION OF DIFFERENCES OVER BREACHES OF AGREEMENT.  THE PARTIES
SHALL USE GOOD FAITH EFFORTS TO RESOLVE ANY CONTROVERSY OR CLAIM ARISING OUT OF,
OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, FIRST IN ACCORDANCE WITH
THE COMPANY’S INTERNAL REVIEW PROCEDURES, EXCEPT THAT THIS REQUIREMENT SHALL NOT
APPLY TO ANY CLAIM OR DISPUTE UNDER OR RELATING TO SECTIONS 9 OR 10 OF THIS
AGREEMENT.  IF DESPITE THEIR GOOD FAITH EFFORTS, THE PARTIES ARE UNABLE TO
RESOLVE SUCH CONTROVERSY OR CLAIM THROUGH THE COMPANY’S INTERNAL REVIEW
PROCEDURES, THEN SUCH CONTROVERSY OR CLAIM SHALL BE RESOLVED BY ARBITRATION IN
MANHATTAN, NEW YORK,  IN ACCORDANCE WITH THE RULES THEN OBTAINING OF THE
AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IF ANY
CONTEST OR DISPUTE SHALL ARISE BETWEEN THE COMPANY AND EMPLOYEE REGARDING ANY
PROVISION OF THIS AGREEMENT, THE COMPANY SHALL REIMBURSE EMPLOYEE FOR ALL LEGAL
FEES AND EXPENSES REASONABLY INCURRED BY EMPLOYEE IN CONNECTION WITH SUCH
CONTEST OR DISPUTE, BUT ONLY IF EMPLOYEE IS SUCCESSFUL IN RESPECT OF
SUBSTANTIALLY ALL OF EMPLOYEE’S CLAIMS BROUGHT AND PURSUED IN CONNECTION WITH
SUCH CONTEST OR DISPUTE.


15.           GOVERNING LAW.  THIS AGREEMENT IS GOVERNED BY, AND IS TO BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  IF, UNDER SUCH LAW, ANY
PORTION OF THIS AGREEMENT IS AT ANY TIME DEEMED TO BE IN CONFLICT WITH ANY
APPLICABLE STATUTE, RULE, REGULATION OR ORDINANCE, SUCH PORTION SHALL BE DEEMED
TO BE MODIFIED OR ALTERED TO CONFORM THERETO OR, IF THAT IS NOT POSSIBLE, TO BE
OMITTED FROM THIS AGREEMENT, AND THE INVALIDITY OF ANY SUCH PORTION SHALL NOT
AFFECT THE FORCE, EFFECT AND VALIDITY OF THE REMAINING PORTION HEREOF.


16.           AMENDMENT.  NO PROVISIONS OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED, OR WAIVED UNLESS SUCH AMENDMENT OR MODIFICATION IS AGREED TO IN
WRITING SIGNED BY EMPLOYEE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY, AND
SUCH WAIVER IS


9

--------------------------------------------------------------------------------



SET FORTH IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


17.           SURVIVAL.  THE RESPECTIVE OBLIGATIONS OF, AND BENEFITS AFFORDED
TO, EMPLOYEE AND COMPANY AS PROVIDED IN SECTIONS 8, 9, 10, AND 14 OF THIS
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


18.           NO CONFLICT OF INTEREST.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE
SHALL NOT DIRECTLY, OR INDIRECTLY RENDER SERVICE, OR UNDERTAKE ANY EMPLOYMENT OR
CONSULTING AGREEMENT WITH ANOTHER ENTITY WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE BOARD.  NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT THE EMPLOYEE’S ENGAGING IN THE EXCLUDED ACTIVITIES SHALL NOT CONSTITUTE A
CONFLICT OF INTEREST FOR PURPOSES OF THIS AGREEMENT.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


20.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE ATTACHMENTS AND EXHIBITS
HERETO SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF
EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HERETO IN RESPECT OF SUCH SUBJECT MATTER.  ANY PRIOR AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY
TERMINATED AND CANCELED.


21.           SECTION HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND THEY FORM NO PART OF THIS AGREEMENT AND SHALL
NOT AFFECT ITS INTERPRETATION.


10

--------------------------------------------------------------------------------



                        IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED
THIS AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

VORNADO REALTY TRUST

 

By:

/s/ Joseph Macnow

 

EMPLOYEE

 

/s/ Mitchell N. Schear

MITCHELL N. SCHEAR

 

11

--------------------------------------------------------------------------------


Attachment A
Excluded Activities

1.                                       THE RIGHT TO ENGAGE, IN THE WASHINGTON,
D.C. METROPOLITAN AREA (THE “NON-COMPETE AREA”), IN ANY WAY, DIRECTLY OR
INDIRECTLY, IN THE FINANCING, ACQUISITION, OPERATION, DEVELOPMENT, LEASING OR
DISPOSITION OF ANY PRIMARILY (DETERMINED ON A RELATIVE SQUARE FOOT BASIS)
COMMERCIAL REAL ESTATE PROPERTY OR ANY IMPROVEMENTS THEREOF (“OWNERSHIP
PROHIBITED ACTIVITIES”) ON BEHALF OF ANY PRIVATE COMPANY (A “PROHIBITED
COMPANY”) WHERE THE PROJECTS OF THE PROHIBITED COMPANY DIRECTLY RELATED TO
OWNERSHIP PROHIBITED ACTIVITIES IN THE NON-COMPETE AREA INVOLVE OWNERSHIP AND
CONTROL OF OPERATING PROPERTIES OF LESS THAN 3,500,000 RENTABLE SQUARE FEET (NOT
INCLUDING ANY SQUARE FOOTAGE WITH RESPECT TO PROPERTIES LISTED IN ITEM 7 BELOW).

2.                                       THE RIGHT TO ENGAGE, IN THE NON-COMPETE
AREA, IN ANY WAY, DIRECTLY OR INDIRECTLY, IN THE MANAGEMENT AND LEASING OF ANY
PRIMARILY (DETERMINED ON A RELATIVE SQUARE FOOT BASIS) COMMERCIAL OFFICE REAL
ESTATE PROPERTY OR ANY IMPROVEMENTS THEREOF (“MANAGEMENT PROHIBITED ACTIVITIES”)
ON BEHALF OF ANY PROHIBITED COMPANY WHERE THE PROJECTS OF THE PROHIBITED COMPANY
DIRECTLY RELATED TO MANAGEMENT PROHIBITED ACTIVITIES IN THE NON-COMPETE AREA
INVOLVE MANAGEMENT OF OPERATING PROPERTIES OF LESS THAN 6,000,000 RENTABLE
SQUARE FEET (NOT INCLUDING ANY SQUARE FOOTAGE WITH RESPECT TO PROPERTIES LISTED
IN ITEM 7 BELOW).

3.                                       THE RIGHT TO ENGAGE IN OWNERSHIP
PROHIBITED ACTIVITIES AND MANAGEMENT PROHIBITED ACTIVITIES THROUGH A COMPANY
STARTED BY EMPLOYEE FOLLOWING THE TERMINATION OF THE EMPLOYMENT PERIOD.

4.                                       THE RIGHT TO ENGAGE IN LEASE BROKERAGE
(REPRESENTING ONLY TENANTS (EXCLUDING ANY TENANT (AS DEFINED IN SECTION 10(C) OF
THE AGREEMENT)), SALES BROKERAGE OR MORTGAGE BROKERAGE ACTIVITIES.

5.                                       THE ACQUISITION, OWNERSHIP,
DEVELOPMENT, MANAGEMENT, LEASING OR DISPOSITION OF ANY PROPERTY BY ANY ENTITY IN
WHICH EMPLOYEE OWNS OR ACQUIRES AN EQUITY INTEREST AS A MINORITY PASSIVE
INVESTOR (INCLUDING, WITHOUT LIMITATION, AS A LIMITED PARTNER OR A NON-OPERATING
MEMBER OF A LIMITED LIABILITY COMPANY) HAVING NO MANAGERIAL OR SIMILAR ROLE WITH
RESPECT TO SUCH PROPERTY.

6.                                       (I) OVERSIGHT AND INVOLVEMENT IN, AND
(II) STRATEGIC CONTROL OVER THE EUROPEAN “MCARTHUR GLEN” BUSINESS, PROVIDED,
HOWEVER, THAT FOR PURPOSES OF SECTION 3 HEREOF, EMPLOYEE MAY EXERCISE STRATEGIC
CONTROL OVER THE EUROPEAN “MCARTHUR GLEN” BUSINESS FOR A PERIOD NOT TO EXCEED
180 DAYS FROM THE COMMENCEMENT DATE.

A-1

--------------------------------------------------------------------------------


7.                                       OVERSIGHT OF SPECIFIED INVESTMENTS,
PASSIVE INVESTMENTS AND INVESTMENTS NOT BEING TRANSFERRED 100% TO THE COMPANY
PURSUANT TO THE TRANSACTIONS AUTHORIZED BY THE CONTRIBUTION AGREEMENT, INCLUDING
THE FOLLOWING:

A.     1925 K STREET

B.     WATERFRONT

C.     CENTRAL PLACE

D.     FRENCH HOLIDAY INVESTMENTS, LLC

E.     RRI, LLC

F.      THE INVESTMENT BUILDING, 1501 K STREET, N.W.

G.     2099 PENNSYLVANIA AVENUE, N.W.

 

8.                                       ACTING AS CONSULTANT TO GOVERNMENTAL
ENTITIES OF THE DISTRICT OF COLUMBIA IN CONNECTION WITH REAL ESTATE
DEVELOPMENTS.

 

A-2

--------------------------------------------------------------------------------


Schedule 1

List of Senior Executive Officers

1.                                       MELVYN H. BLUM, EXECUTIVE VICE
PRESIDENT - DEVELOPMENT

2.                                       MICHELLE FELMAN, EXECUTIVE VICE
PRESIDENT - ACQUISITIONS

3.                                       PAUL LARNER, EXECUTIVE VICE PRESIDENT -
CHIEF ADMINISTRATIVE OFFICER AND SECRETARY

4.                                       JOSEPH MACNOW, EXECUTIVE VICE PRESIDENT
- FINANCE AND ADMINISTRATION AND CHIEF FINANCIAL OFFICER

5.                                       WENDY SILVERSTEIN, EXECUTIVE VICE
PRESIDENT - CAPITAL MARKETS

6.                                       DAVID R. GREENBAUM, PRESIDENT OF THE
NEW YORK CITY OFFICE DIVISION

7.                                       CHRISTOPHER KENNEDY, PRESIDENT OF THE
MERCHANDISE MART DIVISION

8.                                       SANDEEP MATHRANI, EXECUTIVE VICE
PRESIDENT - RETAIL REAL ESTATE

 

 

--------------------------------------------------------------------------------